NOT FOR PUBLICATION                      FILED
                        UNITED STATES COURT OF APPEALS                    AUG 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: MARTIN MUSONGE,                             No. 21-60032

                   Debtor,                         BAP No. 20-1184

------------------------------
                                                   MEMORANDUM*
NATHANIEL BASOLA SOBAYO,

                   Appellant,

  v.

HIEN THI NGUYEN; ROBERT K. LANE;
DANIEL BUTT; KHIEM NGUYEN;
AVALON NGUYEN GARDNER LIVING
TRUST; HONG JACQUELINE
GARDNER; MARTIN MUSONGE,

                   Appellees.

                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
                Spraker, Gan, and Brand, Bankruptcy Judges, Presiding

                                 Submitted August 17, 2022**

Before:        S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Nathaniel Basola Sobayo appeals pro se from the Bankruptcy Appellate

Panel’s (“BAP”) judgment affirming the bankruptcy court’s summary judgment

dismissing the involuntary Chapter 7 petition Sobayo filed against alleged debtor

Martin Musonge. We have jurisdiction under 28 U.S.C. § 158(d). We review de

novo BAP decisions and apply the same standard of review that the BAP applied

to the bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re Boyajian),

564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court properly granted summary judgment because Sobayo

failed to raise a genuine dispute of material fact as to whether there was no bona

fide dispute as to the validity of Sobayo’s claims against Musonge for the amount

of outstanding rent and house debt liability. See 11 U.S.C. § 303(b)(1) (petitioning

creditor must hold a claim “that is not contingent as to liability or the subject of a

bona fide dispute as to liability or amount”); Liberty Tool & Mfg. v. Vortex Fishing

Sys., Inc. (In re Vortex Fishing Sys., Inc.), 277 F.3d 1057, 1064 (9th Cir. 2002)

(“[T]he burden is on the petitioning creditors to show that no bona fide dispute

exists.”); see also In re Boyajian, 564 F.3d at 1090 (standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Sobayo’s motion to accept the opening brief, set forth in the opening brief, is




                                           2                                     21-60032
granted. All other pending motions and requests are denied.

      AFFIRMED.




                                        3                     21-60032